Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the appraised values, less the additions made by the importers on entry because of advances by the appraiser in similar cases, is equal to the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise was not any higher.
Accepting this stipulation as a statement of fact, and following United States v. Pitcairn, C. A. D. 334, I find and hold the proper dutiable export values of said merchandise to be the values found by the appraiser, less any amounts added on entry by the importers to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.